Citation Nr: 1511770	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  08-02 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran had active service from June 1967 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In October 2011 and April 2013, the Board remanded the appeal for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2013, the Board again remanded the appeal to obtain a better opinion as to the effect the Veteran's service-connected disabilities, including his newly service-connected PTSD, has on his employability because the November 2011 VA examiner did not provide a rationale or any bases for the conclusions that none of his service-connected disabilities affected his employability as directed in the Board's earlier October 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

However, while the post-remand record shows that in May 2013 the AOJ obtained new opinions as to the effect the Veteran's service-connected disabilities have on his employability, the Board again finds the opinions inadequate, because the examiner did not provide a complete rationale for the conclusions that none of his service-connected disabilities affected his sedentary or physical employment.  See Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Therefore, the Board finds that another remand is required to obtain this missing rationale.  See Stegall, supra; Barr, supra.

At the May 2012 VA PTSD examination, the Veteran notified the examiner that over the past 18 months he had had contact with VA's Vocational Rehabilitation office.  However, neither a request for his Vocational Rehabilitation file or the file itself has been associated with the claims file.  Therefore, the Board finds that another remand is also required to obtain this missing file.  See 38 U.S.C.A. § 5103A(b) (West 2014).

Since the Veteran appears to receive ongoing VA medical care, the Board also finds that while the appeal is in remand status these treatment records should be obtained and associated with the claims file.  Id.

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file the Veteran's VA Vocational Rehabilitation file.  If there is no such record, so document the claims file.

2.  Associate with the claims file all of the Veteran's treatment records from the Orlando and San Juan VA Medical Centers dated from September 2012 to the present.

3.  After undertaking the above development to the extent possible, obtain an addendum to the May 2013 VA opinion by the same examiner, or another qualified examiner.  The claims file should be made available to and reviewed by the examiner.  

After a review of the record on appeal, the examiner should provide a complete description of the effects of the service-connected posttraumatic stress disorder, bilateral lower extremity peripheral neuropathy, bilateral upper extremity peripheral neuropathy, diabetes mellitus type II, erectile dysfunction, and hypothyroidism on the Veteran's ordinary activity including employment.

The examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities and furnish a full description of the effects of the service-connected disabilities since 2005.  This description may include an opinion on such questions as whether the Veteran's conditions preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks, such as those requiring extended concentration or fine motor skills. 

The examiner should comment on the combined effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment, including any form of sedentary work.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  Then readjudicate the Veteran's claim for a TDIU.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

